Citation Nr: 1332184	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  07-37 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active service from September 1987 to September 1991 and from January 1994 to May 1996.

This matter is on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in May 2009.  A transcript is of record.  The Veteran's claim was most recently Remanded in September 2011 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2012 Remand, the RO was instructed to afford the Veteran a VA examination.  The Veteran was scheduled for an examination in July 2012, but failed to report to the scheduled VA examination.  An August 2012 report of Congressional inquiry notes that the Veteran stated that he had not received notice of the scheduled examination.  He asked for a rescheduling.  In a September 2013 Written Brief Presentation, the Veteran's representative stated the Veteran was unable to report for the examination due to reasons beyond the Veteran's control, and has asked the Board to reschedule the Veteran for another examination.

The Board notes that the claims file includes a copy of the letter that the VA Medical Center had sent to the Veteran notifying him of the July 2012 examination.  That letter was sent to the Veteran's mailing address of record.  His more recent report that he missed the examination due to "reasons beyond his control" is vague at best.  

However, the fact remains that the Veteran has twice indicated that he is ready and willing to appear for the requested VA examination.  A Remand is thereby necessary to afford him another opportunity to attend a VA examination.  The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation. VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must aid in the development of his claim by attending the VA examination as requested.

With regard to VA treatment records, a review of the paper claims file shows that the most recent most recent VA treatment record is dated in July 2009.  Consequently, as records dated since July 2009 might contain information relevant to the Veteran's claim on appeal, on remand, they must be secured and associated with the record.  38 C.F.R. § 3.159(c)(2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records for the period since July 2009.  Any outstanding treatment records obtained must be physically associated with the paper claims file or with the electronic file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

2.  Following the development set forth above, the Veteran should be afforded an examination to determine the current nature and severity of service-connected herniated disc with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests and studies (to include X- rays and/or NCV/EMG) are to be performed.  

The examiner should also render a specific finding as to whether, during the examination, the Veteran exhibited either unfavorable ankylosis of the entire thoracolumbar spine, OR unfavorable ankylosis of the entire spine.  With respect to the thoracolumbar spine, the examiner should indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the lumbar spine, and whether there is likely to be additional range of motion loss of the service-connected thoracolumbar spine due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) or repeated use.  

The above determinations must, if feasible, be expressed in the degree of the additional range of motion loss due to pain on use or during flare-ups.  The examiner should indicate whether there is evidence of any additional loss of range of motion of the thoracolumbar spine due to these factors that is equivalent to unfavorable ankylosis of the entire thoracolumbar spine, OR unfavorable ankylosis of the entire spine.

A finding should be made as to whether the Veteran has favorable or unfavorable ankylosis of the entire thoracolumbar spine, and if he has incapacitating episodes of at least 6 weeks during the past 12 months, the examiner must indicate whether it required bed rest and treatment prescribed by a physician. 

The examiner should also identify all neurologic manifestations of the Veteran's service-connected thoracolumbar spine disability, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction, with reference to the nerve(s) affected.  

The examiner should also evaluate the effects of the Veteran's service-connected thoracolumbar spine disability on his ability to obtain substantially gainful employment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Thereafter, take adjudicatory action on the increased rating claim.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in August 2012.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

